Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 1 of 8 - Page ID#: 105




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

 DONOVAN EVANS,                                  )
                                                 )
        Plaintiff,                               )        Civil No. 3:19-cv-00085-GFVT
                                                 )
 v.                                              )
                                                 )
 DHL SUPPLY CHAIN,                               )         MEMORANDUM OPINION
                                                 )                 &
        Defendant.                               )               ORDER

                                      *** *** *** ***

       This matter is before the Court upon Defendant’s Motion to Dismiss for failure to state a

claim [R. 6.] and Plaintiff’s Motion for Joinder of an additional party [R. 10]. Proceeding

without an attorney, Plaintiff Donovan Evans has filed this action alleging claims of unpaid

wages and emotional distress against Defendant DHL Supply Chain. [R. 1-2.] As explained

below, Evans fails to state a claim for which relief may be granted, and therefore Defendant’s

Motion to Dismiss must be GRANTED.

                                                I

       On November 14, 2019, Mr. Evans filed a complaint pro se in Franklin County,

Kentucky Circuit Court against DHL Supply Chain. [R. 1-2.] Initially, Mr. Evans listed his

address as Frankfort, Kentucky, but subsequently informed the clerk of his change of address to

Jackson, Mississippi. [R. 1-3.]

       In the Complaint, Mr. Evans alleges that on October 31, 2019, he applied for a job at

DHL Supply Chain and a lady named “Michelle” told him that he would have a job the next day.

[R. 1-2 at 4.] He also states that although the job supposedly paid $10.50 per hour, he only asked

for $7.25. [Id.] Next, Mr. Evans explains that on November 1, 2019, he got on a bus to go to
    Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 2 of 8 - Page ID#: 106




work at DHL. [Id.] When he arrived, Michell told him that “she did not say for [him] to come to

DHL to work.” [Id.] He replied, “Yes you did say I come to work today I need a [job] this is

[why] I put in my application.” [Id.] After Michelle asked him to leave, Mr. Evans demanded to

be paid for the time he allegedly worked that day. [Id.] He was paid with a $25.00 Visa gift card

instead of cash or a check. [Id.] Defendant has attached copy of the application to their Motion

[R. 6-2], which Mr. Evans refers to in his Complaint and demands to be produced. [Id.]

         Mr. Evans’ complaint is somewhat unintelligible and alleges claims against DHL that are

difficult to parse. However, it appears that he seeks to assert claims of “non-wage

garnishment…due to nonpay of money or cash” and “emotional stress mental distress.” [Id.]

Mr. Evans seeks relief in the form of nine trillion dollars. [Id.] Defendants removed this action

for original jurisdiction, based on the alleged violations of 29 U.S.C. 201.1 [R. 1.] Thereafter,

Defendant filed a Motion to Dismiss for failure to state a claim. [R. 6.] Instead of responding to

the motion, Mr. Evans filed a Motion for Joinder to add an additional party, Flexible Staffing, on

January 6, 2020. [R. 8.] Mr. Evans also filed another pleading, contending that he did respond

to DHL’s motion to dismiss, seeming to be the Motion for Joinder. [R. 10.]




1
 Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction for matters “arising under the
Constitution, laws, or treaties of the United States.” This case was removed pursuant to 28 U.S.C. § 1331
because the Court has original jurisdiction over claims arising under the Fair Labor Standards Act, 29
U.S.C. § 1367, et seq. Accordingly, the Court finds removal proper. In addition to his federal law claims,
Mr. Evans alleges a Kentucky law cause of action. [R. 1-2.] A federal court can maintain pendant
jurisdiction over state law claims if both the state and federal claims derive from a common nucleus of
operative fact and if the plaintiff would be expected to try all of her claims in one judicial proceeding.
United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). Because these claims all relate to a
single altercation and the Plaintiff would be expected to try all of their claims in one proceeding, the
Court finds pendant jurisdiction over the state law claims proper.

                                                    2
Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 3 of 8 - Page ID#: 107




                                                   II

        The addition of a party by the Plaintiff would be equivalent to amending the complaint.

Under Fed. R. Civ. P. 15(a), a party may amend its complaint as a matter of right within 21 days

after serving the complaint or “if the pleading is one to which a responsive pleading is required,

21 days after service of a responsive pleading or 21 days after service of a motion under Rule

12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “In all other cases, a party may

amend its pleading only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Court,

however, may deny such leave when the amendment is futile. Foman v. Davis, 371 U.S. 178,

182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962). An amendment is futile “if such complaint, as

amended, could not withstand a motion to dismiss.” Neighborhood Dev. Corp. v. Advisory

Council on Historic Pres., Dep't of Hous. & Urban Dev., City of Louisville, 632 F.2d 21, 23 (6th

Cir. 1980) (citation omitted). Therefore, the Court considers futility by applying the Rule

12(b)(6) standard.

        A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of the Plaintiffs’

complaint. In reviewing a Rule 12(b)(6) motion, the Court must “construe the complaint in the

light most favorable to the plaintiff, accept its allegations as true, and draw all inferences in favor

of the plaintiff.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The Court,

however, “need not accept as true legal conclusions or unwarranted factual inferences.” Id.

(quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)). The Supreme Court

explained that in order “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,


                                                   3
Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 4 of 8 - Page ID#: 108




570 (2007)); see also Courier v. Alcoa Wheel & Forged Products, 577 F.3d 625, 629 (6th Cir.

2009). Because Evans is proceeding without the benefit of an attorney, the Court reads his

complaint to include all fairly and reasonably inferred claims. Davis v. Prison Health Servs.,

679 F.3d 433, 437–38 (6th Cir. 2012).

                                                  A

       Mr. Evans’ allegation that he did not receive wages for his alleged work because he was

compensated with a pre-paid Visa card and not cash, is in essence, a claim alleging that he was

denied unpaid wages by DHL Supply Chain. It is unlikely that Plaintiff asserts sufficient facts to

establish a purported employment relationship with DHL; however, the Court will assume Evans

was an employee of DHL for the purpose of analyzing his unpaid wage claim. Although Mr.

Evans does not cite any law to support his claim of unpaid wages and the basis for his

expectation of recovery is unclear, it can be inferred that he is attempting to bring this action

under the Fair Labor Standards Act. Plaintiff wishes to recover for unpaid time, which is what

many courts refer to as “gap time.” A “pure gap time” claim is one “in which an employee has

not worked 40 hours in a given week but seeks recovery of unpaid time worked[.]” Lundy v.

Catholic Health Sys. of Long Island, Inc., 711 F.3d 106, 115 (2d Cir. 2013).

        By its plain terms, Section 216(b) of the FLSA only permits employees to recover for an

employer’s violation of the minimum wage or overtime wage provisions of the Act. 29 U.S.C. §

216(b). (“Any employer who violates the provisions of section 206 [minimum wage] or section

207 [overtime] of this title shall be liable to the employee or employees . . .”). Notably absent

from the statutory language of Section 216(b) is the right of an employee to recover for unpaid

“straight time” (hours worked under forty hours per week). According to the vast majority of

cases, one cannot bring an action under the FLSA for ‘gap time’ in the absence of overtime work


                                                  4
Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 5 of 8 - Page ID#: 109




and in the absence of an allegation that the average wage falls below the federal minimum

wage. Basset v. Tennessee Valley Auth., 2013 U.S. Dist. LEXIS 83203, 2013 WL 2902821, at

*29 (W.D. Ky. June 13, 2013.)

       In the present case, Mr. Evans does not allege that DHL failed to pay him minimum

wage, or that he was entitled to overtime for working more than 40 hours in a week. In fact, Mr.

Evans admits in his Complaint that worked no more than two hours and was paid more than the

hourly amount he expected to receive. [R. 1-2 at 4.] He has only complained of the manner in

which he was paid when he stated that he was paid with a $25 gift card and not with a check or

cash. [Id.] It should be noted that the Plaintiff did not respond to the Defendant’s argument on

this issue. Therefore, Mr. Evans’ claim of “non-wage garnishment” cannot be brought under the

FLSA since there are no facts in the Complaint that portray that he did not get paid the required

minimum wage or for overtime. Something more definite would certainly be required to put

Defendants on notice of the claim Mr. Evans is asserting since there are very few facts and no

law cited. Since Mr. Evans does not state another theory that his unpaid wages claim can be

brought under and the claim is not plausible on its face, this claim must be dismissed against

Defendant.

                                                 B

       Evans’ Complaint also alleges that he suffered emotional distress due to the Defendant’s

alleged actions. [R. 1-2 at 4.] However, the Plaintiff does not specify whether his claim is for

negligent or intentional infliction of emotional distress. Because Evans is proceeding pro se and

his complaint must be construed liberally, the Court shall address both potential causes of action.

       To state a claim for negligent infliction of emotional distress, a plaintiff must establish

the basic elements of negligence: “(1) the defendant owed a duty of care to the plaintiff, (2)


                                                 5
Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 6 of 8 - Page ID#: 110




breach of that duty, (3) injury to the plaintiff, and (4) legal causation between the defendant's

breach and the plaintiff's injury.” Osborne v. Keeney, 399 S.W.3d 1, 17 (Ky. 2012). In addition,

a plaintiff must show that she has suffered “‘serious’ or ‘severe’ emotional injury.” Id. The

Kentucky Supreme Court recently explained that:

       A “serious” or “severe” emotional injury occurs where a reasonable person, normally
       constituted, would not be expected to endure the mental stress engendered by the
       circumstances of the case. Distress that does not significantly affect the plaintiff's
       everyday life or require significant treatment will not suffice.

Id. at 17-18.

       The facts alleged in Evans’ complaint could not be said to qualify as serious or severe

under the definition in Osborne. Mr. Evans does not allege any conduct on the part of DHL or

Flexible Staffing that would pass the high standard for establishing severe emotional injury. The

substance of Plaintiffs’ claim include that Mr. Evans was offered a job, and when he arrived at

the job, Michelle told him to leave the worksite and paid him with a gift card for the time he

worked. [R. 1-2 at 4.] Plaintiff claims these actions made him very mad, but as noted by the

Kentucky Supreme Court, “emotional tranquility is rarely attained and [] some degree of

emotional harm is an unfortunate reality of living in a modern society.” Id. at

17 (citing Restatement (Third) of Torts: Phys. & Emot. Harm § 46 illus. 1 & § 47 cmt.j.).

Further, Plaintiff does not contend that Defendant’s actions affected his everyday life or required

significant treatment. Therefore, Evans has alleged no facts that would allow the Court to make

a reasonable inference that any emotional damage resulting from Defendant’s actions was

anything more than the ordinary, everyday emotional harm that is not actional under Kentucky

law.

       To state a claim for intentional infliction of emotional distress under Kentucky law,

Evans must show, among other things, that the Defendants engaged in conduct that was

                                                  6
Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 7 of 8 - Page ID#: 111




“outrageous” or “a deviation from all reasonable bounds of decency and is utterly intolerable in a

civilized community.” Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 791 (Ky. 2004). The

Kentucky Supreme Court has classified this as a “high threshold,” which was not crossed, for

example, in a case where the defendant did not pay medical expenses arising out of an injured

worker's compensation claim or a case where the defendant wrongfully garnished wages as a

result of a forged agreement. Id. at 789 (citing Zurich Ins. Co. v. Mitchell, Ky., 712 S.W.2d 340,

341 (1986); Kentucky Farm Bureau Mutual Ins. Co. v. Burton, Ky.App., 922 S.W.2d 385

(1996)). Evans claims that the Defendant retracted its job offer and told him to leave the

premises and failed to pay him for the time he worked in cash, appear more like other causes that

have been found insufficiently outrageous to cross the high threshold of an intentional infliction

of emotional distress claim. Therefore, because the factual allegations of Evans’ complaint

accuse the Defendants of nothing that deviates from “all bounds of decency” or that is “utterly

intolerable in a civilized community,” his claim for negligent infliction of emotional distress

shall be dismissed. Id. at 791.

                                                III

       For all of these reasons, Evans fails to state a claim for which relief may be granted

against Defendants. Moreover, the Court finds that adding Flexible Staffing as an additional

party would be futile since the amendment could not withstand a 12(b)(6) motion to dismiss for

failure to state a claim even if the additional party is added. Therefore, the Court need not permit

the Plaintiff’s amendment and Defendant’s Motion to Dismiss will be granted. Accordingly, it is

ORDERED as follows:

       1.      The Defendant’s Motion to Dismiss [R. 6] is GRANTED;




                                                 7
Case: 3:19-cv-00085-GFVT Doc #: 20 Filed: 04/30/20 Page: 8 of 8 - Page ID#: 112




     2.     The Plaintiff’s Motion for Joinder to add an additional Defendant [R. 8] is

DENIED;

     3.     The Court will enter a Judgment contemporaneously with this order; and

     4.     This action is STRICKEN from the Court’s docket.

     This 30th day of April, 2020.




                                             8
